Citation Nr: 0819199	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-23 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a herniated disc of 
the cervical spine.

2.  Entitlement to service connection for numbness of the 
left side of the face, secondary to herniated disc of the 
cervical spine.

3.  Entitlement to service connection for numbness and 
tingling in the left hand, secondary to herniated disc of the 
cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 

INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In June 2005, the veteran submitted a statement indicating 
that he was disagreeing with a May 5, 2005, letter that 
denied entitlement to payment of emergency medical expenses.  
As there is no letter dated May 5, 2005, associated with the 
claims folder, this matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran contends that his currently diagnosed herniated 
disc at C6-C7, and corresponding numbness of the left side of 
his face and left hand were incurred in service during a 
rocket attack on Da Nang Air Base in 1968.  The veteran has 
reported that when the rocket exploded, he was thrown into 
the air and landed on his right hand and the back of his 
neck, causing immediate neck pain that has persisted since 
the explosion.  The veteran's service medical records confirm 
that he was injured in a rocket attack in Vietnam; he was 
admitted to the hospital in October 1968 as a result of his 
injuries, which included a fracture of the distal ulna and 
midshaft of the radius of the right forearm.  

Post-service, the veteran underwent magnetic resonance 
imaging (MRI) for facial paresthesias in October 2000, which 
revealed that he had a herniated nucleus pulposus at the C6 
to C7 level.  Additionally, in July 2002, during follow-up 
treatment for lipidemia, the veteran was diagnosed with a 
herniated disc by a VA doctor.  

In an April 2007 letter, F. Edward Dark, Jr., D.C., reported 
that he has treated the veteran since 1995 and that the 
veteran's primary diagnoses have included cervical 
spondylosis with myelopathy.  To date, however, Dr. Dark's 
medical records have not been associated with the claims 
file.  Efforts to obtain these medical records should be 
undertaken before a decision is rendered in this case.  On 
remand, any recent VA treatment records should also be 
obtained.  

Additionally, to date, the veteran has not been provided with 
a VA medical examination assessing whether his herniated disc 
of the cervical spine and associated numbness of the left 
side of his face and left hand are related to his combat 
injuries.  Under the Veterans Claims Assistance Act of 2000 
(VCAA), VA is obliged to provide a medical examination and/or 
get a medical opinion when the record contains competent 
evidence that the claimant has a current disability; the 
record indicates that the disability, or signs and symptoms 
of disability, may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran's DD-214 shows that he was awarded 
a Purple Heart for combat injuries in the Republic of Vietnam 
on September 29, 1968, clearly indicating that he was exposed 
to combat.  Accordingly, his assertions regarding events 
during combat are to be presumed if consistent with the time, 
place, and circumstances of such service, thereby relaxing 
the adjudicative evidentiary requirements for determining 
what happened in service.  38 U.S.C.A. § 1154(b) (West 2002); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  While 
there is competent evidence of in-service combat injuries and 
of a current neck disability, a medical examination is 
necessary to determine whether the current disability was 
caused by, or is otherwise related to, the 1968 rocket 
attack.  

Accordingly, the case is REMANDED for the following action:

1.   Make arrangements to obtain copies of 
the veteran's complete treatment records 
for a cervical spine disability, facial 
numbness, and left hand numbness from F. 
Edward Dark, Jr., D.C., dated since 1995.  

2.  Make arrangements to obtain copies of 
the veteran's treatment records for a 
cervical spine disability, facial 
numbness, and left hand numbness from the 
Leesburg and Gainesville VA treatment 
facilities, dated since May 2005.

3.  Thereafter, schedule the veteran for a 
VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should describe any current 
residuals of the veteran's cervical spine 
disability, specifically commenting on 
whether it is as likely as not (50 percent 
or greater probability) that the numbness 
in the veteran's face and left hand are 
related to such disability.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any currently diagnosed 
cervical spine disability had its onset 
during active service or is related to any 
in-service disease or injury, specifically 
the September 1968 rocket attack.  In 
doing so, the examiner should acknowledge 
the veteran's report of a continuity of 
symptomatology since service and the lay 
statements of record.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


